459 P.2d 853 (1969)
WAREHOUSE MARKET, INC., a corporation, Plaintiff in Error,
v.
Velma Jean BERRY, Defendant in Error.
No. 43661.
Supreme Court of Oklahoma.
October 14, 1969.
Rucker & Tabor, Tulsa, for plaintiff in error.
Jack I. Gaither, Tulsa, for defendant in error.
*854 HODGES, Justice.
On Motion by defendant in error challenging jurisdiction, this appeal is dismissed because it was not commenced within thirty days of final judgment or order as prescribed by 12 O.S.Supp. 1968 § 990.
Appellate proceedings concerning district court judgments or appealable orders must be commenced by filing in this court a petition in error within thirty days from the date of the final order or judgment appealed. Timely commencement is jurisdictional.
Jury verdict was returned to the trial court April 17, 1969, in favor of plaintiff, Velma Jean Berry. Defendant filed a motion for new trial April 18, 1969, which was disposed adversely to movant on May 16, 1969, by the trial court as reflected by the trial court docket. Journal entry of judgment containing the order denying a new trial dated May 16, 1969, was filed June 19, 1969. Judgment is rendered when pronounced by the trial court and the journal entry is only a record thereof. Werfelman v. Miller, 180 Okl. 267, 68 P.2d 819. Therefore, the thirty days allowed for filing of appeal to this court commenced when the trial court overruled the defendant's motion for a new trial on May 16, 1969.
The petition in error filed herein on July 11, 1969, fails to invoke the appellate jurisdiction of this court. The appeal is accordingly dismissed.
All Justices concur.